DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-17 in the reply filed on 10/15/2021 is acknowledged.  Claims 1-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The abstract of the disclosure is objected to because the reference characters 5 and 6 need to be within parentheses.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MANUFACTURING A ROTARY ATOMISER BELL CUP.

Claim Rejections - 35 USC § 112
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the initial machining" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coeling (US 4,423,840) in view of Wesselky et al. (US 20110221100A1) and Garay et al. (US 11,154,956).
As applied to claim 11, Coeling teaches a method of manufacturing a rotary atomiser bell cup comprising a bell portion (10) for spraying media in use and a hub portion (12) via which the bell portion is rotatingly drivable in use, wherein the rotary atomizer bell is machined from a single block of material (col. 2, lines 50-57).
Although Coeling teaches that the hub portion is made by machining but does not explicitly teach that the bell portion is made by building it up on the hub using an additive manufacturing process.
Wesselky et al. teach that painting plant components such as rotary atomizers are conventionally made by forming methods such as milling, drilling, casting and extrusion.  Wesselky et al. further teach that rapid prototyping method (i.e., 3D printing, paragraph [0032]) is beneficial to be used in manufacturing the paint plant component in built up layer by layer fashion allowing use of different materials followed by post-
Garay et al. teach a method wherein a metallic object (1010) is formed such that a portion of the object that is initially made by a conventional technique (i.e., casting) and includes a platform (1012) that serves as a built surface for a subsequent process of additively manufacturing the remaining portion of the object followed by removal by machining of a portion (1016) of the platform after the additive manufacturing process (abstract, lines 1-15, Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the bell portion of Coeling by employing additive manufacturing, as taught by Wesselky et al., maximizing design flexibility and as an effective means of forming the atomizer having different materials depending on the specific design requirements.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a platform to the already fabricated hub portion of Coeling, as taught by Garay et al., as an effective means of facilitating the layer by layer built up of the bell portion.

As applied to claims 12-13, the combination of Coeling, Wesselky et al. and Garay et al. teach the invention cited including fabricating the bell cup formed of hub and bell portions and Wesselky et al. teaching the step of machining after the additive manufacturing process for surface-smoothing of the part which reads on the claimed removal of material from the bell cup.  Therefore, it would have been obvious to one of 

As applied to claim 14, the combination of Coeling, Wesselky et al. and Garay et al. teach the invention cited including Garay et al. teaching forming the platform portion prior to the additive manufacturing process and removing a portion of the platform subsequent to the additive manufacturing process.  Regarding the limitation of “forming the platform portion as part of the hub portion during the initial machining of the hub portion,” it would have been a matter of obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (either prior, during or after the initial machining, see MPEP 2143, KSR, Rationale “E”) to form the platform in order to facilitate the additive manufacturing process.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the platform during the initial machining, as an effective means of forming the platform in order to receive and hold the powder and thus facilitating the additive manufacturing of the bell portion.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coeling (US 4,423,840) in view of Wesselky et al. (US 20110221100A1) and Garay et al. (US 11,154,956) as applied to claim 11 above, and further in view of Lewis et al. (US 20160215914A1).

Lewis et al. teach a method of additive manufacturing to fabricate a part wherein the unfused particles are removed using a plurality of apertures (138) formed in the part (paragraph [0045], lines 1-10, Figs. 4 and 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide apertures into the bell portion of Coeling, Wesselky et al. and Garay et al., as an effective means of allowing the unfused/unmelted powder escape the part resulting in a dense and homogeneously formed bell cup.
 
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coeling (US 4,423,840) in view of Wesselky et al. (US 20110221100A1) and Garay et al. (US 11,154,956) as applied to claim 11 above, and further in view of Morgenstern et al. (US 20140102162A1).
As applied to claims 16 and 17, the combination of Coeling, Wesselky et al. and Garay et al. teach the invention cited including forming a rotary atomizer bell cup wherein the atomizer bell (10, Figs. 2-3) is part of a rotary atomizer spindle (16/17), wherein the hub portion has an interface portion for mounting to a remainder of the spindle and mounting the bell cup to the remainder of the spindle for rotational drive (Figs. 3-4) and further teaches the step of machining the hub before the additive manufacturing process but does not explicitly teach the steps of machining the hub in 
 Morgenstern et al. teach a manufacturing a component/workpiece wherein machining is performed on the using a feature or a surface of the workpiece as a datum or reference while machining another surface within the prescribed tolerance from the reference surface (paragraph [0059]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide machining steps of the hub and the bell cup of Coeling, Wesselky et al. and Garay et al., using a datum surface such that the datum surface is on the interface portion of the hub, as taught by Morgenstern et al., as an effective means of achieving more precise tolerances of machined surfaces of the hub and bell cup.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/04/2021